TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 23 2015



                                       NO. 03-14-00044-CR


                               John Fredrick Zedler, Appellant

                                                 v.

                                    The State of Texas, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment. However,

there was error in the judgment and sentence that requires correction. Therefore, the Court

modifies the trial court’s judgment to reflect that the jury found appellant used a deadly weapon.

The judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.